Citation Nr: 1010448	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  07-28 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a service connection claim for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran & His Father


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 
1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2005 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The issue of entitlement to service connection for a 
psychiatric disorder on the merits is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Evidence added to the record, since the prior final October 
2002 RO decision, includes records reflecting the Veteran's 
psychiatric diagnoses now includes post traumatic stress 
disorder (PTSD), arguably linked to an in-service stressor.  


CONCLUSION OF LAW

Evidence added to the record since the October 2002 rating 
decision, denying the Veteran's service connection claim for 
a psychiatric disorder, is new and material and his claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Since the Board is reopening the claim, any notice or 
development errors under 38 U.S.C.A. § 5103, 5103A; 38 C.F.R. 
§ 3.159, are moot.  

The claims folder reflects that in a June 1996 rating action, 
the RO denied the Veteran's original claim for service 
connection for a psychiatric disorder.  This rating action 
considered the Veteran's service treatment records, VA 
treatment records, and private psychiatric treatment records 
completed by F. Lopez, M.D. and J. Morriss, M.D.  After 
reviewing this evidence, the RO concluded that the evidence 
of record failed to provide the necessary nexus between the 
Veteran's current psychiatric disorder and military service.  
Ultimately, this decision became final, after the Veteran 
failed to appeal the decision within the prescribed time.  
38 U.S.C.A. § 7105 (West 2002).

In an October 2002 rating action, the RO declined to reopen 
the Veteran's claim.  At this time, only more recent VA 
medical treatment records were added to the record.  Upon 
reviewing the additional evidence, the RO concluded that 
these records failed to establish a nexus between military 
service and the Veteran's current disorder.  Although the 
Veteran filed a timely notice of disagreement, the decision 
became final after he failed file a substantive within the 
prescribed time.  38 U.S.C.A. § 7105 (West 2002).

The October 2002 RO decision is not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7104 (West 2002).  In 
order to reopen this claim, the appellant must present or 
secure new and material evidence with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Numerous pieces of evidence have been added to the record, 
since the now final October 2002 rating action.  The newly 
submitted evidence includes private and VA psychological 
treatment records.  A January 2005 private psychological 
evaluation is particularly relevant, as it reflects the 
Veteran diagnosed to have PTSD, which is arguably related to 
an in-service event, documented in the Veteran's service 
treatment records.    

The Veteran has now presented evidence related to this 
previously unestablished necessary element of his claim (a 
diagnosis of a psychiatric disorder, which may be related to 
an event in-service), the Board finds the newly submitted 
documents to be new and material evidence, within the meaning 
of 38 C.F.R. § 3.156(a) and the claim for service connection 
is reopened.  


ORDER

New and material evidence has been presented to reopen a 
claim for service connection for a psychiatric disorder, and 
the claim is granted to this extent.


REMAND

The Veteran maintains that his current psychiatric disorder 
was caused by the death of a baby in his arms, while in-
service.  This death occurred, and apparently the Veteran 
received some counseling after it, with one record noting a 
referral for additional psychiatric treatment.  Records from 
any treatment as occurred from this referral are not in the 
file.  Attempts to obtain them should be made.  

The Board further notes that the Veteran's claims folder 
contains multiple psychological treatment records, indicating 
numerous psychiatric diagnoses.  These have included 
depression, bipolar disorder, generalized anxiety disorder, 
and a panic disorder.  As indicated above, PTSD also has been 
recently added to the list.  Given this, an opinion should be 
sought concerning whether any of these disorders began to 
manifest, or were incurred, in-service.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and request that 
it conduct a search for any 
psychiatric/mental health clinic treatment 
records related to the Veteran's in-
service treatment for any psychiatric 
condition, while stationed at Fort Rucker, 
Alabama, between June 1980 and August 
1980.   

2.  Upon completion of the aforementioned 
development, the Veteran must be afforded a 
VA examination, to determine the etiology 
of any currently diagnosed psychiatric 
disorder.  The claims folder should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.  The examiner should also record 
and consider the Veteran's account of in-
service and post-service symptoms.  The 
examiner should specifically: 

a)  Diagnose any current psychiatric 
disorder.

b)  If a diagnosis of PTSD is 
warranted, specify the stressor, or 
stressors, upon which that diagnosis 
is based.

c)  Discuss whether any currently 
diagnosed psychiatric disorder began 
to manifest in-service, and/or is 
otherwise related to the Veteran's 
period of service.

The examiner should provide a clear and 
complete rationale for all opinions given.

3.  The AMC/RO will then review the 
Veteran's claims file and ensure no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, 
it should be undertaken prior to further 
claim adjudication.  

4.  The AMC/RO should thereafter review 
the additional evidence that has been 
obtained and determine whether the benefit 
sought on appeal may now be granted.  If 
the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


